Citation Nr: 1634040	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-32 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right foot disorder, to include fracture of the right fourth metatarsal.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a right hand burn, and reopened the claim for service connection for fracture of the right fourth metatarsal (stated here as a right foot disorder) and confirmed and continued the previous denial of service connection.

Although the Veteran filed a Notice of Disagreement for both claims, he only included the right ankle claim in his December 2011 VA Form 9.  As such, the claim for a right hand burn is not currently before the Board.

The Board notes that a Board hearing was scheduled for March 29, 2013, of which the Veteran was sent notice.  However, he withdrew his request for a hearing in writing on the day of the hearing.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The claim for service connection for a right foot disorder, specifically fracture of the right fourth metatarsal, was previously denied in a February 1973 rating decision, and the Veteran did not appeal the decision.

2.  The additional evidence received since the February 1973 rating decision denying service connection for a right foot disorder is cumulative and redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right foot disorder, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 1973 rating decision denying service connection for a right foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2015).

2.  The criteria for reopening service connection for a right foot disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on March 3, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Upon receipt of an application to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3).  Here, the RO has obtained pertinent medical records, including service treatment records and a January 1973 VA examination report.

The Board notes that the October 2011 Statement of the Case lists as evidence VA treatment records from Birmingham VA Medical Center (VAMC) from March 24, 2006, through July 12, 2007; and from Tuscaloosa VAMC from January 9, 1999, through December 7, 2010; electronic review of both sets of records were conducted on October 17, 2011.  Although problem lists from Tuscaloosa VAMC and Birmingham VAMC printed on October 17, 2011, are associated with the claims file, no actual VA treatment records are associated.  However, the Board finds that appellate review may proceed.  To the extent the Veteran asserts that his current VA treatment records show that he is experiencing relevant symptoms, he does not assert that these records relate such symptoms to service.  Indeed, as discussed in more detail below, service connection was previously denied due to a lack of an in-service incurrence and nexus to active duty service.  Therefore, pursuing the collection of these records, if extant, would not result in any relevant information as current disability is not at issue, and so there is no prejudice to the Veteran under the circumstances.

II. New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for a right foot disorder, to include fracture of the right fourth metatarsal.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the February 1973 rating decision, the RO denied service connection for a right foot disorder because the evidence only showed a current right foot fracture of the fourth metatarsal, but no in-service incurrence or nexus.  The Veteran did not appeal the rating decision, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted an application claiming service connection for a right hand burn in January 2010, which prompted the RO to readjudicate service connection for a right foot disorder.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

At the time of the February 1973 decision, the record included the Veteran's service treatment records and a January 1973 VA examination report, which reflects an old, healed fracture of the right fourth metatarsal.  Although a left foot injury was noted in service, no such report or notation was made regarding the right foot.

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for a right foot disorder are incurrence during service and a possible nexus between the Veteran's current right foot disorder and active duty service.  Thus, for evidence to be material, it must relate to at least one of these facts.

The pertinent evidence received and/or reviewed since the February 1973 rating decision consists of the Veteran's statements and VA treatment records from 2006 to 2011.  The Board acknowledges that it is possible  that not all of these VA records - as were apparently electronically reviewed by the RO - have been physically associated with the record.  In this regard, the Board further acknowledges the December 2011 VA Form 9, which states that the Veteran's current VA treatment records would show that he is experiencing right ankle pain.  To the extent such records, if extant, reflects the current symptoms claimed, it is not new and material evidence.  This is because the Veteran does not state that these records provide a nexus; indeed, evidence of a current disability is cumulative and redundant of the evidence of record at the time of the February 1973 rating decision, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's previously denied service connection claim.   It is reiterated that the Veteran's claim for service connection for a right foot/ankle disorder was initially denied because he failed to show that it was incurred in or caused by active duty service; the existence of a current disability was not refuted at the time of the February 1973 decision.  None of the new evidence submitted - or asserted to exist - addresses the elements of in-service injury or nexus in any material way.  The Board emphasizes that the Veteran's statements are redundant or cumulative of the initial claim finally adjudicated in 1973.  

Therefore, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim for service connection for a right foot disorder.  Accordingly, the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


